Citation Nr: 0002837	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to May 1948.  
This case comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO decision which denied service 
connection for left ear hearing loss, and denied an increase 
in a 10 percent rating for service-connected chronic otitis 
media with right ear hearing loss (such 10 percent rating was 
based on otitis media, not on right ear hearing loss).  (The 
veteran also appealed the RO's denial of service connection 
for tinnitus, but the RO later granted service connection for 
same.)  In a May 1999 decision, the RO granted service 
connection for left ear hearing loss, combining it with the 
service connected chronic otitis media with right ear hearing 
loss, and a 10 percent rating was continued for otitis media 
with bilateral hearing loss (such 10 percent rating was based 
on a protected rating for otitis media; the bilateral hearing 
loss was considered to be noncompensable).  In a September 
1999 decision, the RO separately rated the veteran's chronic 
otitis media as 10 percent (the prior 10 percent protected 
rating was continued), and a separate noncompensable rating 
was assigned for bilateral hearing loss.

It is noted that the veteran is appealing for a higher rating 
for bilateral hearing loss, as distinguished from his chronic 
otitis media.  This is shown in the RO hearing in July 1997 
and several subsequent arguments from the veteran's 
representative (see statements dated in December 1997, July 
1999, November 1999, and January 2000).  As such, the sole 
issue addressed by the Board in the present decision is a 
compensable rating for bilateral hearing loss.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level I in the right 
ear and auditory acuity level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Code 6100 (1998 and 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1946 to May 1948.  
A review of his service medical records shows that in April 
1948 the veteran complained of partial deafness in the right 
ear.  At that time, his tympanic membrane appeared thickened 
and scarred, and it was noted that for the past 15 months he 
had trouble with his ear and had received periodic treatment 
for episodes of drainage.  The veteran was treated for 
chronic otitis media with perforation on the right in April 
1948.  In May 1948, a physical examination was conducted for 
separation purposes, which revealed no decreased hearing 
acuity in either ear.

In a July 1948 decision, the White River Junction, Vermont 
Regional Office granted service connection for chronic otitis 
media on the right with perforation and hearing of 15/15 in 
both ears; a noncompensable evaluation was assigned.

In an April 1952 decision, the RO assigned a 10 percent 
evaluation for the veteran's service-connected chronic otitis 
media on the right with decreased hearing on the right 
compared with the left.   The 10 percent rating was based on 
active otitis media (Diagnostic Code 6200), not on hearing 
loss.

In decisions dated in September 1978, June 1980, and October 
1988, the RO denied an increase in the 10 percent rating for 
chronic otitis media with hearing loss on the right.  In the 
October 1988 decision, the RO found that the veteran had no 
otitis and that his hearing loss was noncompensable according 
to regulatory criteria.  

An April 1995 VA audiogram indicates a speech reception 
threshold of 45 decibels in the right ear and 20 decibels in 
the left ear, with speech discrimination of 80 percent in the 
right ear and 92 percent in the left ear.  

An October 1995 VA audiologic evaluation indicated the 
following pure tone thresholds, in decibels, at 1,000, 2,000, 
3,000, and 4,000 Hertz:  30, 50, 60, and 55, for an average 
of 49, in the right ear; and 15, 35, 55, and 55, for an 
average of 40, in the left ear.  The speech recognition 
scores were 92 percent in the right ear and 88 percent in the 
left ear.  The audiologist indicated that the testing showed 
mixed hearing loss, ranging from mild at 250 Hertz to 
moderately severe at 8,000 Hertz, in the right ear and 
sensorineural hearing loss, sloping from normal limits at 250 
Hertz to severe at 8,000 Hertz, in the left ear.  

In a November 1995 decision, the RO denied a claim for 
service connection for left ear hearing loss and an increase 
in the 10 percent rating for the veteran's service-connected 
otitis media of the right ear with hearing loss on the right.  

In September 1996, the veteran submitted claims for service 
connection for left ear hearing loss and a higher rating for 
right ear hearing loss.

On an October 1996 VA outpatient record, an examiner noted 
the veteran's report that his wife said his hearing acuity 
had decreased.  

In a February 1997 decision, the RO denied service connection 
for left ear hearing loss and an increase in a 10 percent 
rating for otitis media and hearing loss in the right ear.  
In that same month, the veteran stated that he desired to 
appeal the decision with regard to service connection for 
left ear [hearing loss] and an increased rating for [right 
ear] hearing loss.  

In an April 1997 substantive appeal, the veteran's 
representative indicated that the veteran believed he should 
be service-connected for hearing loss in both ears and that a 
higher evaluation was warranted for the hearing loss.  

At a July 1997 RO hearing before a hearing officer, the 
veteran's representative stated that the veteran felt the 
hearing loss portion of his service-connected otitis media in 
the right ear had markedly increased in severity.  The 
veteran testified that he first noticed diminished hearing in 
his left ear about three or four years previously; that 
hearing in his right ear had worsened in the last several 
years; that his hearing in the right ear was worse than in 
the left ear; and that he had trouble listening to the 
television and conversing with others.

On a February 1998 VA examination report, the examiner 
reviewed the veteran's record, noting difficulties he has had 
with hearing on both sides.  The examiner noted the veteran's 
October 1995 hearing evaluation which showed mixed hearing 
loss on the right and sensorineural loss on the left.  The 
impression was chronic right otitis with right mixed hearing 
loss and left sensorineural hearing loss.  

A VA audiologic examination conducted in September 1998 
indicates the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and 4,000 Hertz:  35, 65, 65, and 60, 
for an average of 56 in the right ear; and 30, 65, 70, and 60 
for an average of 56 in the left ear.  The speech recognition 
scores were 80 percent in the right ear and 88 percent in the 
left ear.  The audiologist indicated that the testing showed 
mixed hearing loss, sloping from mild to moderately severe to 
severe, in the right ear; sensorineural hearing loss, sloping 
from mild to moderately severe to severe, in the left ear; 
and speech discrimination that was good in the right ear and 
excellent in the left ear.

On a November 1998 VA hearing aid evaluation, the audiologic 
findings in regard to air conduction for the following pure 
tone thresholds, in decibels, at 1,000, 2,000, 3,000, and 
4,000 Hertz were:  45, 45, 60, and 55, for an average of 
51.25 in the right ear; and 15, 30, 45, and 55 for an average 
of 36.25 in the left ear.  

In a May 1999 decision, the RO granted service connection for 
left ear hearing loss, combining it with the service 
connected chronic otitis media with right ear hearing loss, 
and a 10 percent rating was continued for otitis media with 
bilateral hearing loss (such 10 percent rating was based on a 
protected rating for otitis media; the bilateral hearing loss 
was considered to be noncompensable).  

On an August 1999 VA examination, the veteran reported that 
his hearing had worsened over the last couple of years.  He 
described an inability to hear some sounds that he could 
previously hear, such as his clocks striking the hour, unless 
he was in the same room.  The veteran also reported that his 
wife seemed to be commenting more on what he was not hearing 
or understanding.  The examiner noted the veteran's history 
of wearing hearing aids, beginning with the right ear in 1988 
and then with the left ear in 1995, with new hearing aids 
issued again in November 1998.  An audiologic examination 
indicated the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and 4,000 Hertz:  35, 50, 70, and 65, 
for an average of 55 in the right ear; and 20, 40, 55, and 60 
for an average of 44 in the left ear.  The speech recognition 
scores using the Maryland CNC Test were 92 percent in both 
ears.  The audiologist indicated that the testing showed a 
mild to moderately severe, mixed hearing loss in the right 
ear and a mild to severe, sloping, sensorineural hearing loss 
in the left ear.  The audiologist compared the results with 
the veteran's audiograms in November 1998 and April 1995, 
noting that the only significant difference was a shift in 
the pure tone air conduction threshold of 15 decibels at 
4,000 Hertz in the right ear.  A listening check of the 
veteran's hearing aids was unremarkable, and the examiner 
took an impression of both ears for new molds. 

In a September 1999 decision, the RO separately rated the 
veteran's chronic otitis media as 10 percent (the prior 10 
percent protected rating was continued), and a separate 
noncompensable rating was assigned for bilateral hearing 
loss.

II.  Analysis

Initially, it is noted that the veteran's claim for a 
compensable rating for his bilateral hearing loss is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Since the RO's rating decisions, the regulations pertaining 
to rating hearing loss were revised effective June 10, 1999.  
See 64 Fed.Reg. 25202 (1999).  However, given the audiometric 
findings in the veteran's case, his service-connected 
bilateral hearing loss is rated by the same method under both 
the old and new regulations.  See 38 C.F.R. § 4.85 (1998 and 
1999), § 4.86 (1999).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The most recent audiometric study of record was conducted by 
the VA in August 1999 and includes test results (the average 
decibel threshold for the four frequencies, plus speech 
discrimination scores) which indicate the veteran has level I 
auditory acuity in the right ear and level I in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a noncompensable evaluation.  
See 38 C.F.R. § 4.85, Table VII, Code 6100.  Furthermore, the 
other VA audiometric tests conducted in October 1995 and 
September 1998 similarly show noncompensable hearing loss; 
and the April 1995 VA audiogram and November 1998 hearing aid 
evaluation, although lacking all necessary information for 
rating, do not suggest a compensable degree of hearing loss.

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  
In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that no more than a 
noncompensable schedular rating is warranted.  
The fact that the veteran may wear hearing aids does not 
affect his rating, as the rating schedule makes a proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998), § 4.85(a) (1999).  

The veteran's representative argued in a January 2000 
statement that the schedular evaluation was inadequate and 
requested consideration on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1).  The Board does not have the 
authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).  The veteran's hearing loss does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  The degree to which the veteran's 
service connected bilateral hearing loss impairs him 
industrially has been adequately contemplated in the 
percentage evaluation assigned for that disability, and 
referral of the case for consideration of an extraschedular 
evaluation is not warranted.  

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 
noncompensable rating for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

